Case: 4:21-cr-00479-SRC-JMB Doc. #: 2 Filed: 08/25/21 Page: 1 of 6 PageID #: 9
                                                                                            FILED
                             UNITED STATES DISTRCTCOURT                                  AUG 2 6 2021
                             EASTERN DISTRCT OF MISSOURI                               U. S. DISTRICT COURT
                                  EASTERN DIVISION                                   EASTERN DISTRICT Of MO
                                                                                              ST. LOUIS


UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff,                                    )
                                                     )
V.                                                   )
                                                     )
                                                     )
                                                           4:21CR00479 SRC/JMB
CHRISTOPHER WADE MCBRIDE,                            )
                                                     )
       Defendant.                                    )


                                         INDICTMENT

The Grand Jury charges:

                                          COUNT ONE

                          (Passing or Uttering Counterfeit Obligations)

       On or about January 8, 2021, in Doolittle, Missouri, within the Eastern District of Missouri,

                             CHRISTOPHER WADE MCBRIDE,

the defendant herein, with the intent to defraud, did pass to "K.D.," an employee at "Store D.G.,"

a falsely made, forged and counterfeited obligation of the United States, that is a Federal Reserve

Note in the denomination often dollars, Serial Number MP10033014P, which the defendant then

knew to be falsely made, forged and counterfeited.

       In violation of Title 18, United States Code, Section 472.

                                         COUNT TWO

                          (Passing or Uttering Counterfeit Obligations)

       On or about January 8, 2021, in Doolittle, Missouri, within the Eastern District of Missouri,

                            CHRISTOPHER WADE MCBRIDE,
                                                 1
Case: 4:21-cr-00479-SRC-JMB Doc. #: 2 Filed: 08/25/21 Page: 2 of 6 PageID #: 10




the defendant herein, with the intent to defraud, did pass to "D.M'.," an employee at "Store D.G.,"

a falsely made, forged and counterfeited obligation of the United States, that is a Federal Reserve

Note in the denomination often dollars, Serial Number MP10033014P, which the defendant then

knew to be falsely made, forged and counterfeited.

       In violation of Title 18, United States Code, Section 4 72.

                                        COUNT THREE

                          (Passing or Uttering Counterfeit Obligations)

       On or about April 16, 2021, in Desoto, Missouri, within the Eastern District of Missouri,

                             CHRISTOPHER WADE MCBRIDE,

the defendant herein, with the intent to defraud, did pass to "C.P." an employee at "Store W," a

falsely made, forged and counterfeited obligation of the United States, that is a Federal Reserve

Note in the denomination of twenty dollars, Serial Number A200833702A, which the defendant

then knew to be falsely made, forged and counterfeited.

       In violation of Title 18, United States Code, Section 4 72.

                                         COUNTFOUR

                          (Passing or Uttering Counterfeit Obligations)

       On or about April 16, 2021, in Desoto, Missouri, within the Eastern District of Missouri,

                             CHRISTOPHER WADE MCBRIDE,

the defendant herein, with the intent to defraud, did pass to "C.P." an employee at "Store W," a

falsely made, forged and counterfeited obligation of the United States, that is a Federal Reserve

Note in the denomination of fifty dollars, Serial Number AL89904572, which the defendant then

knew to be falsely made, forged and counterfeited.

       In violation of Title 18, United States Code, Section 4 72.
                                                 2
Case: 4:21-cr-00479-SRC-JMB Doc. #: 2 Filed: 08/25/21 Page: 3 of 6 PageID #: 11




                                          COUNT FIVE

                          (Passing or Uttering Counterfeit Obligations)

       On or about May 5, 2021 , in Farmington, Missouri, within the Eastern District of Missouri,

                             CHRISTOPHER WADE MCBRIDE,

the defendant herein, with the intent to defraud, did pass to "S.S." an employee at "Store M ," a

falsely made, forged and counterfeited obligation of the United States, that is a Federal Reserve

Note in the denomination of one hundred dollars, Serial Number HG04861756C, which the

defendant then knew to be falsely made, forged and counterfeited.

       In violation of Title 18, United States Code, Section 472.

                                          COUNT SIX

                          (Passing or Uttering Counterfeit Obligations)

       On or about May 8, 2021 , in Farmington, Missouri, within the Eastern District of Missouri,

                             CHRISTOPHER WADE MCBRIDE,

the defendant herein, with the intent to defraud, did pass to "S.S ." an employee at "Store M," a

falsely made, forged and counterfeited obligation of the United States, that is a Federal Reserve

Note in the denomination of one hundred dollars, Serial Number KB46279860I, which the

defendant then knew to be falsely made, forged and counterfeited.

       In violation of Title 18, United States Code, Section 472.

                                        COUNT SEVEN

                          (Passing or Uttering Counterfeit Obligations)

       On or about May 16, 2021 , in Farmington, Missouri, within the Eastern District of

Missouri,

                                                 3
Case: 4:21-cr-00479-SRC-JMB Doc. #: 2 Filed: 08/25/21 Page: 4 of 6 PageID #: 12




                              CHRISTOPHER WADE MCBRIDE,

the defendant herein, with the intent to defraud, did pass to "M.S." an employee at "Store L.C.," a

falsely made, forged and counterfeited obligation of the United States, that is a Federal Reserve

Note in the denomination of one hundred dollars, Serial Number KB00000022P, which the

defendant then knew to be falsely made, forged and counterfeited.

        In violation of Title 18, United States Code, Section 472.

                                         COUNT EIGHT

                           (Passing or Uttering Counterfeit Obligations)

      On or about July 8, 2021, in Herculaneum, Missouri, within the Eastern District of
Missouri,

                              CHRISTOPHER WADE MCBRIDE,

the defendant herein, with the intent to defraud, did pass to "I.M." an employee at "Store B," a

falsely made, forged and counterfeited obligation of the United States, that is a Federal Reserve

Note in the denomination of one hundred dollars, Serial Number AA10010000AA1 , which the

defendant then knew to be falsely made, forged and counterfeited.

       In violation of Title 18, United States Code, Section 472.



                                     FORFEITURE ALLEGATION

       The Grand Jury further finds by probable cause that:

       1.      Pursuant to Title 18, United States Code, Sections 492 and 982(a)(2)(B) and Title

18, United States Code, Section 246 1, upon conviction of an offense in violation of Title 18,

United States Code, Section 4 72 as set forth in Counts One through Seven, the defendant shall

forfeit to the United States of America: (a) all counterfeits of any coins or obligations or other

                                                  4
Case: 4:21-cr-00479-SRC-JMB Doc. #: 2 Filed: 08/25/21 Page: 5 of 6 PageID #: 13


securities of the United States or of any foreign government, or any articles, devices, and other

things made, possessed, or used in said offense, or any material or apparatus used or fitted or

intended to be used, in the making of such counterfeits, articles, devices or things; and (b) any

property constituting, or derived from, proceeds the defendant(s) obtained directly or indirectly,

as the result of such violation. Subject to forfeiture is a sum of money equal to the total value of

any property constituting, or derived from, proceeds the defendant(s) obtained, directly or

indirectly, as a result of the offense.

        2.      Specific property subject to forfeiture includes, but is not limited to, the

following:

        3.      If any of the property described above, as a result of any act or omission of the

defendant:

                a.      cannot be located upon the exercise of due diligence;

                b.      has been transferred or sold to, or deposited with, a third party;

                c.      has been placed beyond the jurisdiction of the court;

                d.      has been substantially diminished in value; or

                e.      has been commingled with other property which cannot be divided

                        without difficulty,




                                                  5
Case: 4:21-cr-00479-SRC-JMB Doc. #: 2 Filed: 08/25/21 Page: 6 of 6 PageID #: 14



the United States of America will be entitled to the forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p).

                                                      A TRUE BILL.



                                                      FOREPERSON

SAYLER A. FLEMING
United States Attorney




BY: JENNIFER J. ROY
Assistant United States Attorney




                                                 6
